Citation Nr: 1119182	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-32 512	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of left knee arthroscopy and partial arthroscopic medial meniscectomy.  



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to September 1990 and from June 2006 to August 2007.  He received the Combat Action Ribbon, Bronze Star Medal, and Army Commendation Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for a left knee condition.  January and March 2009 rating decisions confirmed this denial.  

In an April 2009 VA Form 9, the Veteran indicated that he wanted a hearing before the Board at the RO.  In a September 2009 VA Form 9, the Veteran indicated that he did not want a Board hearing.  Finally, in a November 2009 statement, the Veteran stated that he wanted a hearing before the Board in Washington, DC.  The Board sent a hearing clarification letter in March 2011 to the Veteran's last known address, which requested that he clarify his preference for a hearing and stated that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want a hearing and proceed accordingly.  The 30 day period passed without a response and the Board proceeded with the claim.  

On May 3, 2011, the Board received the Veteran's request for a videoconference hearing.  However, as explained below, the Board has granted the full benefits sought on appeal.  Therefore, the Veteran is not prejudiced by the Board's adjudication of the claim without a hearing.  


FINDING OF FACT

Residuals of status post left knee arthroscopy and partial arthroscopic medial meniscectomy were incurred as a result of an in-service combat-related injury.  



CONCLUSION OF LAW

Residuals of status post left knee arthroscopy and partial arthroscopic medial meniscectomy were incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Where, a Veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat Veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the Veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA "shall accept the Veteran's evidence as "sufficient proof of service connection," even if no official record exists of such incurrence exists.  In such a case a factual presumption arises that that the alleged injury or disease is service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304 (1996).  

Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he developed a left torn medial meniscus as a result of running under direct weapons fire during an enemy engagement while serving in Iraq.  He twisted his knee while running on uneven ground to take cover and had had varying degrees of knee pain ever since.  

The evidence of record clearly demonstrates residuals of status post operative left torn medial meniscus based upon private and VA physical examinations and diagnostic testing.  In a May 2008 VA medical center (VAMC) treatment record, the Veteran was noted with left knee degenerative joint disease.  A July 2008 MRI demonstrated findings compatible with a torn medial meniscus.  He underwent a left knee arthroscopy and partial arthroscopic medial meniscectomy in October 2008, according to a February 2009 VA examination.  Left knee medial meniscal tear and status post left knee arthroscopy and partial arthroscopic medial meniscectomy were diagnosed during the 2009 VA examination.  An April 2009 X-ray revealed minimal degenerative arthritic changes with mild medial compartment narrowing of the left knee.  Therefore, the first element of service connection-a current disability-has been established.  

The Veteran's DD 214 demonstrates that he served in an imminent danger pay area during Operation Iraqi Freedom and earned a Combat Action Badge and a Bronze Star Medal.  His reports of twisting his knee while running from incoming weapons fire are consistent with the circumstances of his service in combat, and the occurrence of the event is presumed.  

Even without the presumptions of 38 U.S.C.A. § 1154(b), the record supports a finding that there was a left knee injury in service.  In a March 2009 letter, the Veteran's direct supervisor from September 2006 to August 2007 stated that he witnessed the Veteran twist his left knee while moving under direct fire during an enemy engagement at the end of June 2007 and that the Veteran went to a medical clinic to be seen for severe left knee pain.  A July 2007 service treatment record and Line of Duty Determination demonstrated that the Veteran sustained a left knee injury, diagnosed as left knee sprain, while running in the line of duty.  Therefore, the second element of service connection-an in-service injury-has been demonstrated.  

The remaining question is whether there is a nexus between the current disability and service.  Post-service treatment records demonstrated that the Veteran reported left knee pain within one year of discharge from service.  A left torn medial meniscus was found via MRI and he underwent a left knee arthroscopy and partial arthroscopic medial meniscectomy, all within 14 months of discharge.  

The Veteran received a VA examination in February 2009, where the examiner, a nurse practitioner, provided a negative nexus opinion.  The examiner noted that a left knee examination performed during service was negative for swelling or other objective findings and that the post deployment physical did not mention a left knee condition.  

The examiner further explained that the Veteran reported that the cause of the meniscal tear was running, which is a controlled, forward exercise, and that a meniscus tear is usually caused by twisting or turning quickly, often with the foot planted while the knee is bent.  It can be very painful and cause locking of the knee.  The examiner also stated that the Veteran did not seek care for his knee the entire year since he left service and that an injury like a meniscus tear would likely require immediate intervention.  Therefore, the examiner concluded that it was more likely that there was a new tear just before diagnosis in August 2008. 

The VA examination is inadequate for multiple reasons.  First, it is based upon an inaccurate history.  The record clearly established that the Veteran did seek treatment for a left knee injury during active duty and left knee sprain was diagnosed.  A line of duty determination clearly found that this injury was sustained in the line of duty.  Furthermore, while a November 2007 post-deployment health assessment did not include findings or reports of a current or in-service left knee injury, the Veteran's left knee torn medial meniscus was found in July 2008, less than one year following discharge.  The VA examiner also seemed to rely on a lack of evidence of an in-service injury as a rationale for the negative opinion provided.  

An examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  The Court has also held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

The Veteran's private physician specifically commented on the lay evidence and the February 2009 VA examination.  The physician stated that it was most likely that the pain the Veteran suffered in the left medial knee area while in Iraq was due to a torn meniscus suffered when he twisted the knee while running to take cover from enemy fire.  The physician stated that the Veteran's description of the pain caused by the twisting injury is entirely consistent with a mechanism that would cause a meniscal tear.  While the VA examiner's opinion would be correct if the Veteran had been running for exercise on a flat surface going straight ahead in a controlled fashion, running on uneven ground in an evasive type of manner in a crouched position with full battle gear on, as the Veteran reported, would easily lend to twisting the knee.  The physician concluded that the Veteran's account of the injury was entirely consistent with the medial meniscus tear found on the MRI.  

The Board notes that the Veteran reported to the VA examiner experiencing left knee pain following running over three miles.  Although it is unusual that the Veteran did not report twisting his knee to the VA examiner, he did report the twisting injury to his private physician.  Moreover, the Veteran's direct supervisor on active duty confirmed that he witnessed the Veteran twist his knee in the last week of June and seek medical attention for severe knee pain.  The Board notes that it is possible that both incidents occurred exactly as reported, specifically that the Veteran twisted his knee in the last week of June 2007 and that he experienced additional left knee symptoms after running about three weeks later.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the probative evidence weighs in favor of finding a nexus between the Veteran's current left knee disability and service.  As such, service connection is warranted for residuals of status post left knee arthroscopy and partial arthroscopic medial meniscectomy.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of left knee arthroscopy and partial arthroscopic medial meniscectomy is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


